DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one separation device” of claims 3, 4, 5 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  In three places in claim 1, twice in line two of claim 2 and once in line three of claim 3 applicant uses the terms “can be”, “can transfer” and “can separate”. It is suggested that applicant replace these terms with “is”, “transfers” and “separates” to positively claim the limitations if desired.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fletcher et al. (US Patent 3,814, 350) hereinafter Fletcher.
Regarding claim 1, Fletcher discloses a payload carrier assembly comprising: - a payload fairing (Fig. 1) for protecting at least one payload (38: load, Fig. 1) mounted on at least one payload carrier (34: rigid supporting frame, Fig. 1) of a launcher (20: vehicle for launching, Fig. 1), - at least one separable fairing part (40 and 42: shroud, Fig. 1) that can be arranged on top of the launcher around the at least one payload to be launched (col. 3, line 58: The numerals 40 
Regarding claim 2, Fletcher discloses the payload carrier assembly according to claim 1, further comprising at least one second transfer element (bottom two elements directly connected to payload carrier, 34, Fig. 1)(see annotated figure 1 below), which is in contact with the at least one fairing part and which, in the assembled state, can be in contact with at least one payload carrier and can transfer forces, applied to the payload carrier, to the at least one fairing part and vice versa (col. 4, line 10: The lower ends of the extension 36 are rigidly secured to the framework…and the separation joints rigidly secure those to the plural-section shroud) (col.4, line 25: As long as the separation joints are intact, the plural-section shroud will be fixedly secured to and will be fully supported by, the forward end of the vehicle, 20; and the separation joints and the extensions will enable that the plural-section shroud to fully and solidly hold the load, 38, and the frame work, 34). 

    PNG
    media_image1.png
    853
    777
    media_image1.png
    Greyscale

Regarding claim 3, Fletcher discloses the load carrier assembly according to claim 1, wherein the transfer elements (36, Fig. 1) are connected to at least one element selected from the group comprising the at least one payload (38, Fig. 1), the at least one payload carrier (34, Fig. 1) and the at least one fairing part (40 and 42, Fig. 1), (Examiner’s note: as explained above and shown in Fig.1 the transfer elements are connected to all three) further comprising at least one separation device (44, 46, 48: separation joints, Fig. 1), which can separate the connection between the at least one fairing part (36, Fig. 1) and the at least one payload (38, Fig. 1) and/or between the at least one fairing part and the at least one payload carrier (34, Fig. 1) and/or between two payloads (col. 10, line 5: Once the vehicle 20 is in orbit, the load 38 and the framework 34 will become essentially weight-less; and the supporting frame 30 will be fully capable of providing full and solid support for the framework 34 and the load 38. As a result, after the vehicle 20 has attained a predetermined orbit in space, the separation joints 44, 46, and 48, and any other separation joints which secure the plural-section shroud to that vehicle, will be actuated to jettison that shroud… the separation joints cause the sections of plural-section shroud to separate from the extensions 36 of the frame work 34 (note: hence, from the payload and payload carrier)).
Regarding claim 4, Fletcher discloses the payload carrier assembly according to claim 3, wherein the at least one separation device is arranged on the payload fairing-side (col. 4, line 7: …to separation joints 44 and 46 that are located at inner surfaces of the section 40 and 42 of the shroud;) and/or on the payload-side of the at least one first transfer element.
Regarding claim 5, Fletcher discloses the payload carrier assembly according to claim 3, wherein the at least one separation device is arranged on the payload fairing-side (col. 4, line 7: …to separation joints 44 and 46 that are located at inner surfaces of the section 40 and 42 of the shroud;) and/or on the payload-side of the at least one second transfer element.
Regarding claim 12, Fletcher discloses the payload carrier assembly according to claim 2, wherein the at least one first transfer element (36, Fig. 1) and/or the at least one second transfer element (lower element 36, Fig. 1) is rod-shaped, disk-shaped or funnel-shaped or has the shape of a radiused bulkhead. (Examiners note: Figure 1 indicates the framework and transfer elements are rod shaped or tubular.)
Regarding claim 13, Fletcher discloses a method for using a payload carrier assembly according to the invention, the method comprising the steps of: - arranging a payload (38, Fig. 1) on a payload carrier (34, Fig. 1) (col. 3, line 42: The numeral 34 generally denotes a light-weight but sturdy framework which underlies and supports a load that is generally denoted by the numeral 38.)  on a launcher (via linkage 32) (20: vehicle launcher, Fig. 1) (col.3. line 15: The numeral 32 generally denotes a linkage which is made of lengths of tubing that are suitably connected to the vehicle 20, to each other, and to the rigid supporting frame 30); - arranging at least one payload fairing part (40 and 42, Fig. 1) around the payload (col. 3, line 58:  The numerals 40 and 42 denote two sections of a plural-section shroud which is secured to, and which extends forwardly from the forward end of the vehicle 20. As shown particularly by FIG. 1, that shroud encloses the docking adapter 22, the entrance 23 for that docking adapter, the linkage 32, the rigid supporting frame 30, the framework 34, and the load 38.); and - bringing into contact at least one transfer element (36, Fig. 1) on its one free end with the payload and/or with the payload carrier and on its other free end with at least one of the at least one payload fairing parts (col. 4, line 10: The framework 34 has extensions 36 which incline outwardly and upwardly to separation joints 44 and 46 that are located at the inner surfaces of the sections 40 and 42 of the shroud; and those extensions then incline upwardly and inwardly to the load 38. The lower ends of the extensions 36 are rigidly secured to the framework 34, the upper ends of those extensions are rigidly secured to the load 38, and the separation joints 44 and 46 rigidly secure those extensions to the plural-section shroud.).
Regarding claim 14, Fletcher discloses the method of claim 13, further comprising the steps of: - providing separation devices at each transfer element (44, 46, 48, in Fig. 1); and - activating the separation devices. (col. 4, line 15: Those extensions are light-weight but sturdy; and, as long as the separation joints 44 and 46 are intact, those extensions will rigidly secure the load 38 and the framework 34 to that plural-section shroud, and hence to the vehicle 20. The numeral 48 denotes a separation joint which is located at the forward end of the plural section shroud, and which helps hold the sections of that shroud in assembled relation.) (col. 10, line 5: Once the vehicle 20 is in orbit, the load 38 and the framework 34 will become essentially weight-less; and the supporting frame 30 will be fully capable of providing full and solid support for the framework 34 and the load 38. As a result, after the vehicle 20 has attained a predetermined orbit in space, the separation joints 44, 46, and 48, and any other separation joints which secure the plural-section shroud to that vehicle, will be actuated to jettison that shroud.)

Claim(s) 1, 2, 6 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cheynet de Beaupre et al. (US 10,689, 133 B2), hereinafter Cheynet.
Regarding claim 1, Cheynet discloses a payload carrier assembly comprising: 
- a payload fairing (2, Figs. 1-7) for protecting at least one payload (10, 13, Figs. 1-7) (col. 6, line 9: Apart from its load transmission function in a satellite 10 stack, the main body 2 can provide other functions, in particular protection functions for the internal item of equipment 10.) mounted on at least one payload carrier (20, Fig. 7) of a launcher (col. 8, line 35: with the satellite interface ring 20 of the launcher, materializing the path through which the loads are transmitted between satellites.), - at least one separable fairing part (5, Fig. 1-7 separable through 7) (col. 9, line 4: When the satellites 1 must be released in space, each clamp band system is opened, so as to release the interface mechanisms 7, 8) (col. 5, line 9: At least one of the lower end surface 5 and the upper end surface 6 comprises an interface mechanism, intended for engaging with another, complementary, interface mechanism, of a satellite interface of a launcher or of another satellite. According to a particular embodiment, the lower end surface 5 comprises a lower interface mechanism 7 and the upper end surface 6 comprises an upper interface mechanism 8), that can be arranged on top of the launcher (see figure 7) (col. 9, line 35: The satellite 1 according to the invention is mounted as previously on a satellite interface ring 20 of a launcher…) around the at least one payload to be launched, characterized in that the payload carrier assembly further comprising: - at least one first transfer element (11, Figs. 3-5), which is in contact with the at least one fairing part (2, Figs. 3-5) which, in the assembled state, can be in contact with at least the at least one payload (13, Fig. 7) and can transfer forces, applied to the at least one payload, to the at least one fairing part and vice versa.
Regarding claim 2, Cheynet discloses the payload carrier assembly according to claim 1, further comprising at least one second transfer element (7, Figs. 1-7), which is in contact with the at least one fairing part (5, 2 Fig. 1-7) and which, in the assembled state, can be in contact with at least one payload carrier (20, Fig. 7) and can transfer forces, applied to the payload carrier, to the at least one fairing part and vice versa.
Regarding claim 6, Cheynet discloses the payload carrier assembly according to claim 1, comprising a plurality of first transfer elements (11, Figs. 1-7) that are arranged over the height and/or over the circumference of the at least one fairing part (2, Figs. 3-5). 
Regarding claim 7, Cheynet discloses the payload carrier assembly according to claim 2, comprising a plurality of second transfer elements (7, Figs. 1-7) that are arranged over the height and/or circumference of the at least one fairing part (2, 5, Fig. 1-7) (col. 9 line 9: The separation between the satellites 1, and between the first satellite 1 and the satellite interface ring 20, 10 can be facilitated by means of pre-stressed components, of the spring type, released when the clamp bands are opened.)  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher as applied to claims 1 and 2 above, and further in view of Chiang, US 2018/0290771, hereinafter Chiang.
Regarding claims 8 and 9, Fletcher discloses the payload carrier assembly according to claim 1, wherein a plurality of first transfer elements (36, Fig. 1, note two upper elements 36 can be found in Fig. 1) are in contact with the at least one fairing part, and he discloses the payload carrier assembly according to claims 2, wherein a plurality of second transfer elements (lower two elements, 36, Fig. 1) are in contact with the at least one fairing part (40, 42 in Fig. 1).
He is silent to the contact point being at a common location on the disclosed fairing.
However, Chiang discloses common contact points (see annotated Fig. 2 below) on a fairing (220, Fig. 2) for a plurality of transfer elements.

    PNG
    media_image2.png
    595
    853
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the payload carrier assembly of Fletcher with the teachings of Chiang so that the transfer elements could share common location points on the fairing. 
One would be motivated to make this modification which creates or mimics a truss-like structure for the carrier assembly that is well known in the art to give exceptional support against vibration, a major stressing force during launch. 
Regarding claim 10, Fletcher discloses the payload carrier according to claim 1, wherein a plurality of first transfer elements (36, top two elements extending between payload and fairing, Fig. 1) are adapted to be in contact with the at least one payload (38, Fig. 1).
Fletcher is silent about the contact point on the at least one payload being at a common location.
However, Chiang discloses common location points (215, Fig. 2) on a payload (210, Fig. 2) for a plurality of transfer elements.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the payload carrier assembly of Fletcher with the teachings of Chiang so that the transfer elements could share common location points on the payload. 
This would be an advantageous modification as it increases support for the payload and forms or mimics the load path of a truss structure. Truss structures are well-known in the art to support against vibrational forces, such as those that occur during launch.  



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher.
 Regarding claim11,  Fletcher discloses the payload carrier assembly according to claim 2, wherein a plurality of second transfer elements (lower two elements, 36, Fig. 1) are adapted to be in contact with the at least one payload carrier (34, Fig. 1) 
Fletcher does not disclose this contact at a common location point. 
 It would have been an obvious matter of design choice to make the plurality of transfer elements disclosed in Fletcher contact the at least one payload carrier at a common location,  since applicant has not disclosed that the plurality of transfer elements contacting the at least one payload carrier at a common location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the plurality of transfer elements contacting the payload carrier as shown in Fletcher.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dula, US 2017/0036782 A1. Dula teaches a launch apparatus comprising a second stage and a first stage wherein said second stage comprises a second stage space frame that is approximately pyramid shaped.  It is a space launch apparatus comprising space frame truss structure for transmitting acceleration loads to a payload while at the same time distributing vibration loads across the truss structure and its intersection nodes. Also, Fukushima et al. (EP 1 013 546 A2), which teaches a rocket payload fairing and method for opening the same. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642